DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “the spherical lens having a central axis” in claim 1 is interpreted to be an image axis through the center of the circular surface of spherical lens, as shown the example figure on the left.

    PNG
    media_image1.png
    174
    216
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, The limitation “the angle A with respect to the central axis is less than 90°” is indefinite, because (1) the angle A is unclear, such as what structure defines the angle A. Since an angle must be defined by two rays, the claimed only define one of the ray is the central axis, which is also undefined in the claim; (2) it is unclear which angle is less than 90°, the angle A? or another angle defined by a structure with respect to the central axis? The claim language is confused and the metes and bounds of the claim is unclear.
For the purpose of the examination, the limitation “the angle A with respect to the central axis is less than 90°” is interpreted to be in light of the specification, therefore the limitation is understood to be the angle A is an angle between the spherical lens and the central axis, and the angle A is less than 90°.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2011/0305256) (hereafter as Chan*256) in view of Sekiguchi (US 2009/0071947).

    PNG
    media_image2.png
    279
    724
    media_image2.png
    Greyscale

Regarding claim 1, Chan*256 teaches a laser hole drilling system (see fig.16), comprising: 
a laser source (laser-diode stacks 1602A, 1602B, and 1602C) that generates a laser beam (laser beam; see the annotation of fig.16) along an optical axis (See fig.16, laser-diode stacks 1602A, 1602B, and 1602C is figured to generates a laser beam along an axis.); 
a cylindrical lens (cylindrical lens 1608) along the optical axis downstream of the laser source (laser-diode stacks 1602A, 1602B, and 1602C) (see fig.16, cylindrical lens 1608 located downstream of the laser-diode stacks 1602A, 1602B, and 1602C along the axis) ; and 
a spherical lens (spherical lens 1610) downstream of the cylindrical lens (cylindrical lens 1608) to provide an anamorphic optical train (see fig.16, spherical lens 1610 located downstream of the cylindrical lens 1608 to provide an anamorphic optical train), 
Chan*256 does not explicitly teach the spherical lens having a central axis that is offset from the optical axis to generate an asymmetric teardrop shaped energy distribution at a focal plane.
However, Sekiguchi teaches spherical lens having a central axis that is offset from the optical axis to generate an distorted shaped energy distribution at a focal plane (See fig.1 and para.[0078] "the two cylindrical lenses 51 and 52 or the spherical lens 53 inclined with respect to the optical axis direction Z have been exemplified as a focusing portion to impart astigmatism, however, various modes are applicable as the focusing portion to impart astigmatism.”)
 
    PNG
    media_image3.png
    412
    618
    media_image3.png
    Greyscale

 The “central axis” is merely an image axis that defined by an operator. Therefore, the spherical lens is inherently having a central axis. Examiner takes the position of the “central axis” an image axis through the center of the circular surface of spherical lens. The para.[0033] of specification of the application explicitly teaches any change in angle or offset of the spherical lens will create the distortion in the resultant focal spot: “Locating the spherical lens 206 offset from the optical axis L introduces distortion to the de-magnified line 214 thereby forming a teardrop shaped energy distribution in 2-dimensions on the work piece. The spherical lens 206 is also located at an angle A with respect to the optical axis L to control the length of the line 214. Both a change in angle and a change in offset will intentionally introduce a distortion in the resultant focal spot. One or both mechanisms can be utilized to create the desired effect.” Therefore, Examiner consider this claim language is an intended use of the laser hole drilling system. Reference Chan*256 taches the spherical lens is capable to adjust in the optical axis (see para.[0027] “Array of aspherical cylindrical lenses are often used for collimation of each laser element along the array or slow-axis.”).  In an anamorphic optical train, adjustment of optics is necessary and inherent, any adjustment of the spherical lens, including shifting and tilting, is considered as offset form the optical axis. 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the spherical lens of Chan*256 with inclined spherical lens as taught by Sekiguchi, so that to generate an asymmetric teardrop shaped energy distribution at a focal plane, in order to produce a desired pattern of the laser beam, since applying a known technique to a device (method, or product) to obtain predictable results would have been obvious to one of ordinary skill in the art (MPEP 2143).

Regarding claim 2, Chan*256 teaches the spherical lens (spherical lens 1610) is located at an angle with respect to the optical axis (See fig 16, spherical lens is located at an angle with respect to the optical axis).

Regarding claim 14, Chan*256 teaches the angle A with respect to the central axis is less than 90° [Examiner’s note: See the discussion on claim 1, since the central axis is merely an image axis that defined by an operator, therefore operator can define any axis that has an angle less than 90° with repeat to the spherical lens or tilt the spherical lens . Hence, this limitation does not further define the structure of the laser hole drilling system. Chan*256 teaches all structure of the laser hole drilling system, and capable to adjust the spherical lens such that has an angle A with respect to a central axis.]

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Chan*256 and Sekiguchi in view of Chan (US 9,093,822) (hereafter Chan*822).
Regarding claim 3, the modification of Chan*256 and Sekiguchi does not explicitly teach the cylindrical lens provides a 1-D convergence of the laser beam.
However, Chan*822 teaches in the same field of laser processing device (system 100; fig.1) comprising a cylindrical lens (Transform optic 108) provides a 1-D convergence of the laser beam (See col.4, lines 10, “transform optic 108 is a cylindrical lens used to combine the beams along the array” and col.5, lines 10 “A Cylindrical lens array and/ or pair of cylindrical lenses may also be used with 1-D or 2-D 10 arrays”) 
    PNG
    media_image4.png
    244
    498
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the cylindrical lens of the modification of Chan*256 and Sekiguchi with a cylindrical lens with 1-D convergence as taught by Chan*822, since the convergence of the lens is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, such as to provide desired shape of a laser beam on a desired position in an anamorphic optical train in a laser processing device , and discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

Regarding claim 4, the modification of Chan*256, Sekiguchi and Chan*822 teaches the cylindrical lens focuses the laser beam into a line (See the rejection of claim 3 above, modification of Chan*256 and Chan*822 teaches a cylindrical lens, which inherently has a character of focusing light into a line.)

Regarding claim 5, the modification of Chan*256, Sekiguchi and Chan*822 teaches the spherical lens (spherical lens 1610) introduces a distortion in the line [Examiner’s note: this is an intended use of a spherical lens. The spherical lens is capable to introduce a distortion in the line by adjusting the position of the spherical lens to change the incidence location of the laser into the spherical lens.] 

Regarding claim 6, the modification of Chan*256, Sekiguchi and Chan*822 teaches the cylindrical lens focuses the laser beam into a line (See the rejection of claim 1 above, modification of Chan*256 and Chan*822 teaches a spherical lens, which inherently has a character of focusing light into a point. Hence the spherical lens de-magnifies the line of laser.)

Response to Arguments
With respect to the claim rejections under 35 U.S.C. 112(a) of claims 1 and 14, and the rejection under U.S.C. 112(b) of claim 1, examiner withdrawn the rejections after reconsideration. 
Applicant's arguments filed on 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues:
1)claim rejection under 35 USC 112(b) of claim 14 is improper because “the angle A is clearly defined in the specification,  and the examiner properly interprets this claim language in light of the specification”.
2) claim rejection under 35 USC 102 of claim 1 and 14 are improper because “The claim does not call for an intended use. It recites a specific position of the spherical lens, and this position is not discussed or in any way suggested by Chan ‘256” and “it appears that the examiner is ignoring the subject matter of the claim on the basis of the issues under 35 USC 112(a) and (b) which are addressed above. The subject matter of claim 14 given proper interpretation, is completely absent from the art of record”.

Examiner respectfully response:
1) Applicant is failing to particularly point out and distinctly claim the subject matter in the claim.
2) Applicant did not point any structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As shown in the rejection above, Chan ‘256” teaches every structure of the claimed invention, including the position of the spherical lens. 
In addition, Applicant’s argument is inconsistent. In page 3, second paragraph of the Remarks, Applicant states “Also for claim 14, it is suggested in the office action that the actual angle A is indefinite. However, the angle A is clearly defined in the specification, and the examiner properly interprets this claim language in light of the specification, as it is intended to be interpreted.” Then in the last paragraph of page 3 of the Remarks, Applicant changed the argument to “ The subject matter of claim 14 given proper interpretation, is completely absent from the art of record”.  Applicant’s position about the Examiner’s interpretation of claim 14 is unclear. In fact, Examiner’s interpretation is consistent and clear as shown in the rejection above. Chan*256 teaches all structure of the laser hole drilling system, and capable to adjust the spherical lens such that has an angle A with respect to a central axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761